670 S.E.2d 907 (2008)
STATE of North Carolina
v.
William Perry DUNCAN, III.
No. 386A08.
Supreme Court of North Carolina.
December 11, 2008.
Michael E. Casterline, Asheville, for Duncan.
Donald Addison, Special Deputy Attorney General, Jeff Hunt, District Attorney, for State of NC.
Prior report: ___ N.C.App. ____, 663 S.E.2d 13.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 19th day of August 2008 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 11th day of December 2008."